March 25, 2011 Submitted on EDGAR under "CORRESP" Ms. Kathryn Jacobson Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, DC 20549-4561 Subject: Barrett Business Services, Inc. Form 8-K filed March 17, 2011 File No. 0-21886 Dear Ms. Jacobson: We are in receipt of Larry Spirgel's letter dated March18, 2011, regarding the subject filing. Our response corresponds to the numbered comment in the letter. 1. We note your disclosure that management had concluded that a "change in accounting method for legal expenses incurred for the administration of workers' compensation claims by the Company's captive insurance subsidiary" should be made and that the financial statements for all periods beginning January1, 2007 should be restated to reflect the effect of this change. Additionally, the Company is also evaluating the preferability of making a conforming change to its accounting method for legal expenses incurred for the administration of workers' compensation claims that arose prior to the formation of the insurance captive subsidiary. We believe that you should revise your disclosure to refer solely to an "error" in accounting for the subject legal expenses, and delete any reference to a "change in accounting method" and additionally, the "preferability of making a conforming change." Response: We are self insured for workers’ compensation. Prior to January1, 2007 all claims were administered by Barrett Business Services, Inc. (BBSI or the Company). Subsequent to January1, 2007 all new claims are administered by our captive insurance company, Associated Insurance Company for Excess, Inc. (AICE). We have developed our accruals for probable losses using a fully developed claims expense estimate. The Company’s historical accounting policy has been to expense the legal costs incurred related to the defense of workers’ compensation claims in the period incurred. Ms. Kathryn Jacobson March 25, 2011 Page 2 While completing our annual closing procedures for the year ended December31, 2010, we became aware of ASC 944-40-25-1:3 requiring insurance entities to include legal costs in the estimate of losses.
